Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
After carefully reviewing applicant arguments submitted 10/30/2020, examiner agrees. 
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claim 1 that includes 
Claim 1:
…
“
 retrieving at least two images of an area of interest, each of the images being imaged from a different bank of sensors; creating a signal intensity histogram of each image, with each histogram being divided into a 10plurality of bins, with each bin having a bin width; cross correlating the two images by cross correlating the two histograms to create a correlation map that represents Mutual Information in the two images; and using the peak on the correlation map to register the images with each other; wherein the width of each bin of each of the two histograms to be cross-correlated, depends on an 15amount of noise in the signal intensity within that particular bin.
” 
2-13 & 19-24 these claims are allowed because of their dependence on independent claim 1 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661